DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 09/12/2022. Claims 8, 9, and 14 remain withdrawn from consideration.  Claim 2 is canceled.  Claims 1, 3-7, and 10-13 are examined.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “extending between the oil nozzles and the gas nozzles at terminal parts of the gas nozzles and of the oil nozzles” (ll. 13-14) is believed to be in error for – extending between the at least one oil nozzle of the plurality of oil nozzles and the at least one gas nozzle of the plurality of gas nozzles at terminal parts of the at least one gas nozzles and of the at least one oil nozzle –.
Regarding Claim 10:
The recitation “a terminal part” (ll. 2-3) is believed to be in error for – the terminal part –.
The recitation “the gas supply nozzle” (ll. 3-4) is believed to be in error for – the at least one gas nozzle –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the recitation “the connection between the oil supply duct and the gas supply duct is at a terminal part of the at least one oil nozzle and a dead-end portion of the gas supply nozzle” (ll. 2-4) renders the claim indefinite because it is unclear if the connection at a dead-end portion of the gas supply nozzle is the same as the connection at the terminal part of the gas nozzle that is recited in claim 1. Therefore, the scope of the claim is unascertainable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler 2012/0324863 in view of Wood 2014/0123665, and further in view of Pelletier 2009/0044538.
Regarding Claim 1, Winkler teaches an injector device (injection device) for a burner (burner) of a gas turbine (gas turbine) comprising (Abstract, and [0002]): 
an elongated body 22 with a leading edge [a] and a trailing edge 24 ([0072], Annotated Fig. 3, below); 
a plurality of gas nozzles 15, 39 (Annotated, Fig. 3, below) and a plurality of oil nozzles (implicit);
an oil supply duct (second inner fuel tubing) housed within the elongated body (provided within the inner fuel tubing [36]) and connected to the plurality of oil nozzles (implicit) ([0029]; Figs. 2c & 3.  Winkler teaches that a second inner fuel tubing, containing liquid fuel, can be housed inside the gas supply duct 36 and the gas fuel is ejected outside the walls of the second inner fuel tubing.  This reads that liquid fuel is ejected radially inside of the walls of 39 of the gaseous fuel nozzle.  Therefore, each gas nozzle 15, 39 will also contain a plurality of oil (liquid fuel) nozzles inside nozzle 39 (stated but not shown); 
and a gas supply duct 36 housed within the elongated body 22 and connected to the plurality of gas nozzles 15, 39 (Annotated Fig. 3, below); 
and the gas supply duct 36 is physically connected to the elongated body 22 only via at least one bridge 53 ([0079-80]; Figs. 2c & 3, Annotated Fig. 3, below).  

    PNG
    media_image1.png
    717
    900
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Winkler (US 2012/0324863)
Winkler does not explicitly teach an oil supply duct housed within the elongated body and connected to the plurality of oil nozzles.
Winkler also does not teach the oil supply duct is physically connected to the gas supply duct only via a connection between at least one oil nozzle of the plurality of oil nozzles and at least one gas nozzle of the plurality of gas nozzles, and the connection being in the form of walls extending between the oil nozzles and the gas nozzles at terminal parts of the gas nozzles and of the oil nozzles.
Wood teaches a similar injector device 102 with elongated body (seen in Fig. 4) and 
the gas supply duct (implicit) housed within the elongated body (seen in Fig. 4 and 7a) connected to the plurality of gas nozzles 452 (Fig. 7a), and 
an oil supply duct (implicit) housed within the elongated body (seen in Fig. 4 and 7a) and connected to the plurality of oil nozzles 451 (Fig. 7a.  Fig. 7a depicts oil nozzles 451 arranged coaxially and radially inward of the gas nozzles 452).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Winkler to include a plurality of gas and oil nozzles, as taught by Wood, in order to perform reasonable fuel mixing given that homogenous mixing of fuel and combustion air with minimum pressure drop are the preconditions for the design of highly efficient modern gas turbines (Wood, [0060 and 0062]).  Wood is applied for the gas supply and oil supply arrangement along with their nozzles that is taught in Winkler [0029], but not shown.
Winkler in view of Wood does not teach the oil supply duct is physically connected to the gas supply duct only via a connection between at least one oil nozzle of the plurality of oil nozzles and at least one gas nozzle of the plurality of gas nozzles, and the connection being in the form of walls extending between the oil nozzles and the gas nozzles at terminal parts of the gas nozzles and of the oil nozzles.
Pelletier teaches ([0041; 0044-46; 0048-49]; Figs. 2 & 5)
the oil supply duct 62, 112 is physically connected to the gas supply duct 117 only via a connection 142 between at least one oil nozzle [b] ([b] is made up of elements 110 & 104 with path 112 through it, seen in Annotated Fig. 2, below) and at least one gas nozzle 126, and the connection 142 being in the form of walls (annular threads 142) extending between the oil nozzle [b] and the gas nozzle 126 at terminal parts [c, d] of the gas nozzles 126 and of the oil nozzles [b] ([c] is terminal part of the gas nozzle; [d] is terminal part of the oil nozzle) ([0041; 0045-46; 0048-49]; Annotated Fig. 2, below).

    PNG
    media_image2.png
    713
    970
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Pelletier (US 2009/0044538)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the oil and gas supply ducts of Winkler in view of Wood and include a connection 142 in the form of walls (annular threads 142) and have the walls extend between Wood’s oil nozzle 451 and the gas nozzle 452 at terminal parts of the gas nozzle and of the oil nozzle, as taught by Pelletier, such that Winkler in view of Wood’s oil supply duct (second inner fuel tubing) is physically connected to Winkler in view of Wood’s gas supply duct 36 only via Pelletier’s connection 142 between at least one oil nozzle 451 and at least one gas nozzle 452, as taught by Pelletier, in order to control the passage of fluid through the chambers (Pelletier, [0049]).  Pelletier’s connection 142 in form of walls (threads), is applied for its stated and intended use of controlling the passage of fluid through the chambers, and not its location in the prior art.
Regarding Claim 3, Winkler in view of Wood and Pelletier teaches the invention as claimed and as discussed above for claim 1, and Winkler further teaches
the elongated body 22 (Fig. 3) comprises: at least one channel 52 at the leading edge (leading edge; Annotated Fig. 3, below), 
the at least one bridge 53 is provided between the gas supply duct 36 and a wall 37 of the at least one channel 52 ([0079-80]; Figs. 2c & 3, Annotated Fig. 3, below).

    PNG
    media_image1.png
    717
    900
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Winkler (US 2012/0324863)
Regarding Claim 4, Winkler in view of Wood and Pelletier teaches the invention as claimed and as discussed above for claim 1, and Winkler further teaches
	at least two bridges 53 (at least two of elements 53 seen in Figs. 2-3), each of the at least two bridges 53 being connected at one side of the gas supply duct 36 (Annotated Fig. 2c, below)

    PNG
    media_image3.png
    360
    533
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 2c of Winkler (US 2012/0324863)
Regarding Claim 5, Winkler in view of Wood and Pelletier teaches the invention as claimed and as discussed above for claim 1, and Winkler further teaches
the trailing edge 24 has a lobed configuration or a straight configuration 24 (seen in Figs. 2c & 3) or a zig-zag configuration.
Regarding Claim 6, Winkler in view of Wood and Pelletier teaches the invention as claimed and as discussed above for claim 1, and Winkler further teaches
a plurality of air nozzles 71 ([0090]; Fig. 3).
Regarding Claim 7, Winkler in view of Wood and Pelletier teaches the invention as claimed and as discussed above for claim 6, and Winkler further teaches
the plurality of air nozzles 71 (71 is part of nozzle 15 through which air is ejected) and/or the plurality of gas nozzles 15, 39 (39 is part of nozzle 15 through which gas fuel is ejected from gas supply 36) and/or the plurality of oil nozzles are at the trailing edge 24 ([0090]; Fig. 3).
Regarding Claim 10, Winkler in view of Wood and Pelletier teaches the invention as claimed and as discussed above for claim 1.  However, Winkler in view of Wood and Pelletier, as discussed so far, does not teach the connection between the oil supply duct and the gas supply duct is at a terminal part of the at least one oil nozzle and a dead-end portion of the gas supply nozzle.
Pelletier further teaches
the connection 142 between the oil supply duct 62, 112 and the gas supply duct 117 is at a terminal part [d] of the at least one oil nozzle [b] ([b] is made up of elements 110 & 104 with path 112 through it, seen in Annotated Fig. 2, below) and a dead-end portion [c] of the gas supply nozzle 126 ([0041; 0045-46; 0048-49]; Annotated Fig. 2, below).

    PNG
    media_image2.png
    713
    970
    media_image2.png
    Greyscale

Figure C:  Annotated Fig. 2 of Pelletier (US 2009/0044538)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the connection 142 of Winkler in view of Wood and Pelletier and have the connection 142 between the oil supply duct 62, 112 and the gas supply duct 117 arranged at a terminal part [d] of the at least one oil nozzle [b] and a dead-end portion [c] of the gas supply nozzle 126, as taught by Pelletier, for the same reason as discussed in rejection of claim 1 above.



Regarding Claim 11, Winkler teaches an injector device (injection device) for a burner (burner) of a gas turbine (gas turbine) comprising (Abstract, and [0002]): 
an elongated body 22 with a leading edge [a] and a trailing edge 24 ([0072], Annotated Fig. 3, below); 
and a wall 37 defining a channel 52, the channel 52 provided within the elongated body 22 at the leading edge [a] (Annotated Fig. 3, below); 
a plurality of gas nozzles 15, 39 (Annotated, Fig. 3, below) and a plurality of oil nozzles (implicit);
an oil supply duct (second inner fuel tubing) housed within the elongated body (provided within the inner fuel tubing [36]) and connected to the plurality of oil nozzles (implicit) ([0029]; Figs. 2c & 3.  Winkler teaches that a second inner fuel tubing, containing liquid fuel, can be housed inside the gas supply duct 36 and the gas fuel is ejected outside the walls of the second inner fuel tubing.  This reads that liquid fuel is ejected radially inside of the walls of 39 of the gaseous fuel nozzle.  Therefore, each gas nozzle 15, 39 will also contain a plurality of oil (liquid fuel) nozzles inside nozzle 39.  This is stated but not shown); 
and a gas supply duct 36 housed within the elongated body 22 and connected to the plurality of gas nozzles 15, 39 (Annotated Fig. 3, below); 
and at least one bridge 53 is provided to directly physically connect the gas supply duct 36 and the wall 37 defining the channel 52, the at least one bridge 53 extending perpendicularly (seen in Fig. 2c, below) to a longitudinal axis 50 of the injector device (injector device, seen in Annotated Fig. 2c, below), 
the gas supply duct 36 being physically connected to the elongated body 22 only via the at least one bridge 53 ([0079-80]; Figs. 2c & 3, Annotated Fig. 3, below).  

    PNG
    media_image1.png
    717
    900
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 3 of Winkler (US 2012/0324863)

    PNG
    media_image4.png
    696
    637
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 2c of Winkler (US 2012/0324863)

Winkler does not explicitly teach an oil supply duct housed within the elongated body and connected to the plurality of oil nozzles.
Winkler also does not teach the oil supply duct is physically connected to the gas supply duct only via a connection between at least one oil nozzle of the plurality of oil nozzles and at least one gas nozzle of the plurality of gas nozzles, and the connection being in the form of walls extending between the oil nozzles and the gas nozzles at terminal parts of the gas nozzles and of the oil nozzles.
Wood teaches a similar injector device 102 with elongated body (seen in Fig. 4) and 
the gas supply duct (implicit) housed within the elongated body (seen in Fig. 4 and 7a) connected to the plurality of gas nozzles 452 (Fig. 7a), and 
an oil supply duct (implicit) housed within the elongated body (seen in Fig. 4 and 7a) and connected to the plurality of oil nozzles 451 (Fig. 7a.  Fig. 7a depicts oil nozzles 451 arranged coaxially and radially inward of the gas nozzles 452).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Winkler to include a plurality of gas and oil nozzles, as taught by Wood, for the same reason as discussed in rejection of claim 1 above.  Wood is applied for the gas supply and oil supply arrangement along with their nozzles that is taught in Winkler [0029], but not shown.
Winkler in view of Wood does not teach the oil supply duct is directly physically connected to the gas supply duct only via a connection between at least one oil nozzle of the plurality of oil nozzles and at least one gas nozzle of the plurality of gas nozzles, and the connection between the oil supply duct and the gas supply duct is at a terminal part of the at least one oil nozzle and a terminal part of the at least one gas nozzle.
the oil supply duct 62, 112 is directly physically connected to the gas supply duct 117 only via a connection 142 between at least one oil nozzle [b] ([b] is made up of elements 110 & 104 with path 112 through it, seen in Annotated Fig. 2, below) and at least one gas nozzle 126, and the connection 142 between the oil supply duct 62, 112 and the gas supply duct 117 is at terminal part [d] of the at least one oil nozzle [b] and a terminal part [c] of the at least one gas nozzle 126 ([0041; 0045-46; 0048-49]; Annotated Fig. 2, below).

    PNG
    media_image2.png
    713
    970
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Pelletier (US 2009/0044538)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Winkler’s oil and gas supply ducts with Wood’s connection 142 between Wood’s at least one oil nozzle 451 and the at least one gas nozzle 452; the above connection 142 arranged at terminal parts of Winkler in view of Wood’s at least one oil nozzle and at least one gas nozzle, as taught by Pelletier, such that Winkler in view of Wood’s oil supply duct (second inner fuel tubing) is directly physically connected to Winkler in view of Wood’s gas supply duct 36 only via Pelletier’s connection 142 between at least one oil nozzle 451 and at least one gas nozzle 452, for the same reason as discussed in rejection of claim 1 above. Connection 142 of walls (threads), as taught by Pelletier, is applied for its stated and intended use of controlling the passage of fluid through the chambers, and not its location in the prior art.
Regarding Claim 12, Winkler in view of Wood and Pelletier teaches the invention as claimed and as discussed above for claim 11, and Winkler further teaches
a plurality of air nozzles 71 (Fig. 3).
Regarding Claim 13, Winkler in view of Wood and Pelletier teaches the invention as claimed and as discussed above for claim 12, and Winkler further teaches
the plurality of air nozzles 71 and/or the plurality of gas nozzles 39 and/or the plurality of oil nozzles are at the trailing edge 24 ([0090]; Fig. 3).
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 09/12/2022, with respect to 35 U.S.C. 103 rejections of claims 1-7, and 10-13 have been considered, but are moot because the arguments do not apply to new combination of references used in the current rejection, necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741